DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is James D. Anderson.  Contact information is provided at the end of this Office Action.

Formal Matters
Applicants' response and amendments to the claims, filed 04/20/2021, are acknowledged and entered.  
Claims 1-10 have been cancelled by Applicant.  
Claims 11-20 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 1-10 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 04/20/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly 

Indication of Allowable Subject Matter Withdrawn
The indicated allowability of claims 11-20 by the previous Examiner is withdrawn partly because the previous Examiner applied an incorrect claim construction to the claims.  The Examiner indicated that none of the prior art discloses the use of the claimed compound for affecting memory.  However, the only recitation of affecting memory in the claims is in the preamble of Claim 11, which is properly construed as a non-limiting intended use as discussed in detail below.  Furthermore, the claims are not enabled for the full scope of the claimed invention.

Claim Construction and Broadest Reasonable Interpretation of the Claims
Claim 11 is the only independent claim and recites:

    PNG
    media_image1.png
    345
    658
    media_image1.png
    Greyscale

Thus, the only active step of the claims is “administering to a mammalian organism” a compound of the formula recited in the claim.

	"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.).
	Here, the active method step of the claim, “administering to a mammalian organism” is in no way tied to the preamble such that “affecting memory” is a limitation of the claims.  There is nothing in the claims to suggest that the mammalian organism administered the compound is in any way in need of affecting memory.  Rather, the preamble is properly construed as a non-limiting, intended use.
	The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Such is clearly the case here.  Applicants define a structurally completely invention in the claim body, i.e., “…administering to a mammalian organism a compound of the formula…”, and use the preamble only to state a purpose or intended use for the invention, i.e., “affecting memory”.  
	Accordingly, the preamble is not considered a limitation and is of no significance to claim construction.  The claims, in their broadest reasonable interpretation, encompass administering the claimed compound to any and all mammalian organisms.
Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for interfering with long-term memory retrieval in a mammalian organism expressing PKM- comprising intracranially administering the claimed compound, does not reasonably provide enablement for i) interfering with long-term memory retrieval in a mammalian organism NOT expressing PKM- comprising intracranially administering the claimed compound; ii) “affecting” other types of memory generally in mammalian subjects; and/or iii) interfering with long-term memory retrieval in a mammalian organism expressing PKM-z comprising administering the claimed compound by other means.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention relates to method of “affecting memory” in a mammalian subject comprising administering a compound of formula:

    PNG
    media_image2.png
    189
    282
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof. See Claim 11.
	The term “affecting memory” is not defined in the Specification or Claims and therefore the plain and ordinary meaning of this term applies.  By definition, “affecting memory” broadly means to act on and cause a change in memory.  Memory, as understood by those skilled in the art broadly encompasses all forms of memory: sensory memory (holds information, derived from the senses, less than one second after an item is perceived and includes iconic memory, echoic memory, and haptic memory); short-term/working memory (allows recall for a period of several seconds to a minute without rehearsal); and long-term memory (can store much larger quantities of information for potentially unlimited duration). Thus, the claim term “affecting memory” as recited in the claims broadly encompasses everything from enhancing/increasing sensory memories to inhibiting short-term memory to improving long-term memory.
	The term “administering” broadly encompasses any means of dispensing or applying the claimed compound to a mammalian subject, including administering orally, intramuscularly, subcutaneously, intraperitoneally, intrathecally, and intracranially. See Claim 12.
	The claims do not recite any particular amount, e.g., a therapeutically effective amount, an effective amount, a dose range, etc., and therefore encompass administering any amount of the claimed compound.
	The claims are therefore extremely and unduly broad, encompassing administering the claimed compound by any and all means and in any and all amounts to act on and cause any and all changes in any and all types of memory in any and all mammalian organisms.  As non-limiting examples, the claims encompass everything from improving long-term memory in a human subject comprising orally administering 1 mg of the claimed compound to the human subject to erasing short-term memory in a mouse comprising topically administering a topical composition comprising 2% of the claimed compound to the mouse.
	These factors weigh heavily against enablement of the full scope of the claims in view of the other Wands factors.

The state and predictability of the art, and relative skill of those in the art
During learning, neurons produce an enzyme called PKC zeta/PKM zeta which is responsible for maintaining newly strengthened connections between neurons and for memory. See Specification at [0004].
Compounds that could cross the blood-brain barrier and enter cell membranes to contact intracellular PKC zeta/PKM zeta, within neurons, are therefore desirable, such as for use as treatments for various mood- and memory-related disorders or neuropathic pain. See Specification at [0005].
The claimed compound is disclosed as an inhibitor of protein kinase C zeta. See Specification at [0006].
The state of predictability of the art of “affecting memory” with inhibitors of protein kinase C zeta is summarized in TSOKAS ET AL. (eLife, 2016, vol. 5, e14846, pages 1-22) and FRANKLAND ET AL. (Nature, July 7, 2016, vol. 535, pages 41-42).
Tsokas et al. teach PKM-ζ is a persistently active PKC isoform proposed to maintain late-LTP and long-term memory. See Abstract.
Tsokas et al. teach the relationship between the persistent increased activity of PKM-ζ and the persistent changes in synaptic morphology proposed to sustain long-term memory for a lifetime is an important question for future research. So far, PKM-ζ-dependence has been tested for up to 1-3 months. In the published experiments on remote memory in neocortex, intracranial injections of ZIP disrupt 1-month-old fear memories in visual, auditory, and olfactory cortices, and 3-month-old conditioned taste aversion memories in insular cortex. See page 12, Box 1.
Frankland et al. teach that in 2006, neuroscientist Todd Sacktor and colleagues reported that an atypical isoform of the enzyme protein kinase C, called PKM-ζ, was involved in maintaining memories in mice, and that an inhibitor  of PKM-ζ could erase memories. The results were subsequently questioned, and controversy ensued. Writing in eLife, the same group that performed the 2006 study opens a new chapter in this debate, arguing that PKM-ζ should be restored to its pre-eminent status as the memory molecule. See page 41, left column, first paragraph.
Frankland et al. teach several experiments showed that inhibition of PKM-ζ after memory formation (for example, by using a 13-amino-acid protein fragment called ZIP, which mimics the natural substrate that inactivates PKM-ζ) led to memory erasure. However, enthusiasm surrounding PKM-ζ waned dramatically following the discovery that mice in which PKM-ζ had been deleted showed normal LTP and memory. More puzzling still, ZIP produced LTP-reversing and memory-erasing effects in mice that lacked PKM-ζ, similar to its effects in normal mice that expressed the enzyme. See page 41, paragraph bridging left and right columns; page 41, right column, first full paragraph.
	Frankland et al. teach Tsokas and colleagues inhibited either PKM-ζ or PKC-ι/λ and examined LTP in hippocampal slices. In slices from control mice, inhibiting PKM-ζ blocked LTP, but PKC-ι/λ inhibition had no effect. By contrast, in PKM-ζ-deficient mice, inhibiting PKC-ι/λ blocked LTP, but PKM-ζ inhibition was ineffective. The same pattern emerged when the authors examined the effects of PKC-ι/λ and PKM-ζ inhibition on memory in control and PKM-ζ-deficient mice. See page 42, left column, first full paragraph.
	Frankland et al. teach that as the PKM-ζ debate rumbles on, there is a broader mystery to consider. Molecular neuroscientists such as Tsokas and colleagues  present a static view of the engram, in which patterns of synaptic changes that are initiated during memory encoding are maintained over the lifetime of the memory. By contrast, systems neuroscientists present a more dynamic picture, emphasizing memory maintenance in the midst of broad changes in the synapses and even the neurons that correspond to the engram. A full account of memory persistence needs to merge these molecular and systems perspectives, allowing the twain to meet. See page 42, right column, last paragraph.
	Thus, while the prior art (and Applicants) establish a causal relationship between PKM-ζ and late long-term memory potentiation, such is limited to interfering with long-term memory retrieval via intracranial administration of an inhibitor of PKM-ζ in mice expressing PKM-ζ.  There is no evidence of record, either in the prior and contemporaneous art or in the present disclosure, that PKM-ζ is implicated in other types of memory or even that inhibiting PKM-ζ would do anything other than interfere with long-term memory retrieval. 
 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, while it was known in the art that a causal relationship existed between PKM-ζ and late long-term memory potentiation, such was limited to interfering with long-term memory retrieval via intracranial administration of an inhibitor of PKM-ζ in mice expressing PKM-ζ. Applicants extend this knowledge by using a different inhibitor of PKM-ζ and also showing that it interferes with long-term memory retrieval when administered intracranially to wild-type mice, but not PKM-ζ-null mice.
These factors weight against enablement for the full scope of the claimed invention as the mechanism of action of claimed compound, inhibition of PKM-ζ, is only implicated in interfering with long-term memory retrieval in mice via intracranial administration, not broadly and generally “affecting memory”.

The amount of direction or guidance provided and the presence or absence of working examples
	The specification only describes interfering with long-term memory retrieval by diminishing long-term potentiation. See [0004]; [0006]; Examples.
	More specifically, Applicants disclose what was known in the art – that a relationship exists between PKM-ζ and late long-term memory potentiation and long-term memory retrieval can be interfered with by intracranial administration of an inhibitor of PKM-ζ in mice expressing PKM-ζ.   Applicants’ contribution to this field is limited to the identification of the claimed compound as a specific inhibitor of PKM-ζ.  
	Applicants describe formulations at [0031]-[0039].  Doses required to practice their invention are described at [0050]-[0051], which include a daily dose between 10 mg and 20 g per day (a 2,000-fold range of daily doses).  The claimed compound, however, was only administered to mice by microinjection of 5 nmol in 0.5 l/hippocampus. There is no factual of evidence of record that the claimed compound is capable of crossing the blood-brain barrier when administered by other means, e.g., orally, intramuscularly, subcutaneously, intraperitoneally, etc.  There is in fact no evidence of record the claimed compound has ever been administered to any subject by any means other than intracranial administration to mice.
	The working examples are limited to contacting hippocampal slices from wild-type mice with 10 M NSA and showing reversal of maintenance of LTP induced by tetanizing stimulation, i.e., administration of NSA following formation of LTP, during the maintenance phase of LTP, inhibits the maintenance of LTP, and intracranial microinjection of NSA in wild-type mice one day after training inhibited retention of avaoidance when tested 2 days later, i.e., NSA inhibits long-term memory maintenance in wild-type mice, but not in PKC zeta/PKM zeta null mice.  Notably, after PKC zeta/PKM zeta-selective inhibitor disruption of established long-term memory in wild-type mice by NSA, subsequent long-term memory is normal, indicating NSA may specifically disrupt long-term memory without damaging the hippocampus or causing other long-term interference with mechanisms of learning or memory beyond those affected during administration. See [0072].
	Thus, the “affecting memory” by NSA demonstrated by Applicants is very narrow and limited to inhibiting the maintenance of LTP when intracranially injected in mice.
The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that “administering” the claimed compound to all mammalian organisms will predictably “affect” memory as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because the claimed compound inhibits PKM-ζ and inhibits the maintenance of LTP in mice when injected intracranially it must therefore, a priori, be useful in broadly and generally “affecting memory” in any and all mammalian organisms.  
While the prior art recognizes the role of PKM-ζ in maintaining memories in mice and that an inhibitor  of PKM-ζ can erase memories, such is limited to intracranial injection of an inhibitor of PKM-ζ to mice and such PKM-ζ-dependence has only been tested for up to 1-3 months.  
Thus, a person of ordinary skill in the art at the time the application was filed would not be able to predict the operability of the claimed compound in “affecting memory” in mammalian organisms, other than inhibiting the maintenance of LTP in wild-type mice when injected intracranially.  
As the claimed compound has never been administered to any mammalian organism other than by intracranial injection to mice and no therapeutically effective amounts of this compound are known in the art, determining if the claimed compound would “affect” any particular “memory” in any particular mammalian organism would require formulation of the compound into a suitable dosage form and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This would take undue experimentation given the nature of the invention, the breadth of the claims, the state and predictability of the art, and the limited guidance and direction provided by Applicants.  As noted supra, PKM-ζ is only implicated in the maintenance of LTP in mice and inhibitors of PKM-ζ have only been demonstrated to affect such maintenance of LTP in mice when injected intracranially.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 16, 18, and 20-21 of copending Application No. 15/643,117 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both encompass administering the claimed compound (-Stat) to a patient.  As discussed supra, the intended use of such administration, i.e., “affecting memory”, is not construed as a claim limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/568,476 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both encompass administering the claimed compound (-Stat) to a patient.  As discussed supra, the intended use of such administration, i.e., “affecting memory”, is not construed as a claim limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629 
                                                                                                                                                                                                       UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.